DETAILED ACTION
This is a response to Applicant’s filing on 07/30/2020, in which claims 1-20 are presented for examination.  Claims 1, 10, and 16 are of independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 10, and 16 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly disclose, or render obvious the following limitations: “determining, by the computer processor, a cybersecurity maturity score using the first cybersecurity data and the second cybersecurity data, wherein the cybersecurity maturity score is based on a maturity model; and transmitting, by the computer processor and based on the cybersecurity maturity score, a remediation command configured to adjust at least one configuration setting of the network” (emphasis added) in combination with other limitations as recited in claims 1, 10, and 16, respectively.  

Note that the first closest prior art Rossman (US 9386033 B1) teaches a tagging framework 180 that generates one or more maturity ratings or scores as well as recommendations for configuration and other characteristics of the environment provisioned for the customer's resources; see col 3, line 62 – col 4, line 2 and col. 6, lines 55-62.  However, Rossman’s maturity score is not generated based on the first cybersecurity data and the second cybersecurity data, which correspond to an analysis of the hardware probe and an analysis of the software probe, respectively. Rossman fails to disclose the limitations of “determining, by the computer processor, a cybersecurity maturity score using the first cybersecurity data and the second cybersecurity data, wherein the cybersecurity maturity score is based on a maturity model” and the first cybersecurity data corresponds to an analysis of the hardware probe regarding first network data that is transmitted through the network and the second cybersecurity data corresponds to an analysis of the software probe regarding one or more configuration settings of the network element.

Note that the second closest prior art Kao (US 20190205542 A1) teaches threat model (par. 0039 and 0118) to assess the value of Maturity over time (FIG. 3), so that the system can analyze which requirement, when implemented, will mitigate which threat (par. 0039).  However, Kao fails to disclose his value of maturity is a score generated based on … an analysis of the hardware probe and an analysis of the software probe.  Instead, Kao focuses on the period of time over which the maturity may reach as shown in the graph of FIG. 3.

Note that the third closest prior art Bennett (US 20100095235 A1) discloses a system for tracking and managing asset security wherein the security information about the asset is automatically gathered and analyzed against a security maturity model.  In Bennett, the security maturity level of a business unit is calculated and classified (par. 0127 and 0211).  However, Bennett fails to disclose a score of maturity that is generated based on an analysis of the hardware probe and an analysis of the software probe.  In particular, Bennett does not disclose the limitation of “determining, by the computer processor, a cybersecurity maturity score using the first cybersecurity data and the second cybersecurity data, wherein the cybersecurity maturity score is based on a maturity model.”
Therefore, independent claims 1, 10, and 16 are allowable. Dependent claims 2-9, 11-15, and 17-19 are allowed by virtue of their dependencies on their respective independent claims as they further limit the scope of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        05/06/2022